DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/13/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Claims 1-7:
Step 1
Claims 1-7 are directed to a computer-implemented system (i.e. machine). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 1 recites (i.e., sets forth or describes) an abstract idea of recording and linking resource transfers between entities upon validation of information of the resource transfer using logic and rules. Specifically, but for the additional elements, claim 1 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with fundamental economic principles or practices, commercial or legal interactions, as well as managing personal behavior or relationships or interactions between people. For instance, the claimed recording and linking resource transfers between entities is an example of fundamental economic principles or practices because it involves the fundamental economic principle of bookkeeping. Additionally, the claimed recording and linking resource transfers between entities is an example of commercial or legal interactions because it involves agreements in the form of contracts, sales activities or behaviors, as well as business relations. Additionally, the claimed validation of information of the resource transfer using logic and rules is an example of managing personal behavior or relationships or interactions between people because it involves following rules or instructions. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
at least one non-transitory storage device
at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to: 
electronically receive an indication that a first entity has executed a first resource transfer with a second entity, wherein the first resource transfer comprises a transfer of one or more resources associated with the first entity
generate a first block associated with the first resource transfer for a blockchain distributed ledger, wherein the first block comprises a cryptographic hash for the first resource transfer, and a cryptographic hash for the first entity as a resource transfer entity
transmit control signals configured to cause one or more computing devices associated with one or more validating nodes to display the first block associated with the first resource transfer for validation
electronically receive, from the one or more computing devices associated with the one or more validating nodes, an indication that the first block has been validated based on one or more logic and rules associated with the blockchain distributed ledger
determine that a consensus requirement has been met based on at least receiving the indication that the first block has been validated
update the blockchain distributed ledger with the first block based on at least determining that the consensus requirement has been met
The claim limitation “wherein the first block comprises a cryptographic hash for the first resource transfer, and a cryptographic hash for the first entity as a resource transfer entity” recites additional details of the type of data included in the “first block”. Therefore, it recites additional abstract ideas.

Step 2A Prong Two
Claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements above merely serve as a tool to perform the abstract idea. Further, the additional elements “electronically” generally links the use of the judicial exception to a particular technological environment, that being electronic communication. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Further, the additional elements “transmit control signals configured to cause one or more computing devices associated with one or more validating nodes to display the first block associated with the first resource transfer for validation” amount to mere data gathering, which is a form of insignificant extra-solution activity.

Step 2B
The additional elements, taken individually and in combination, do not result in claim 1, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and generally link the use of the judicial exception to a particular technological environment. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” and “creating output data” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 2-7 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 2 further recites the abstract idea of recording and linking resource transfers between entities upon validation of information of the resource transfer using logic and rules. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The limitation “wherein the second block comprises a cryptographic hash for the second resource transfer, the cryptographic hash for the first resource transfer, a cryptographic hash for the second entity as the resource transfer entity, and the cryptographic hash for the first entity as an originating entity” recites additional details of the type of data included in the “second block”. Therefore, it recites additional abstract ideas. Claim 2 recites the additional element of “for blockchain distributed ledger”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. Also, the additional element “electronically” generally links the use of the judicial exception to a particular technological environment, that being electronic communication. 
Claim 3 further recites the abstract idea of recording and linking resource transfers between entities upon validation of information of the resource transfer using logic and rules. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 3 recites the additional element of “from the one or more computing devices associated with the one or more validating nodes … associated with the blockchain distributed ledger … the blockchain distributed ledger”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. Also, the additional element “electronically” generally links the use of the judicial exception to a particular technological environment, that being electronic communication. Also, the additional element “cryptographically” generally links the use of the judicial exception to a particular technological environment, that being blockchain ledgers. The additional element limitation “transmit control signals configured to cause the one or more computing devices associated with the one or more validating nodes to display the second block associated with the second resource transfer for validation” is insignificant extra-solution activity as it is mere data gathering (See MPEP 2106.05(g)) and well-understood, routine, and conventional activity as it is “receiving or transmitting data over a network” and “creating output data” (See MPEP 2106.05(d)(II)). 
Claim 4 further recites the abstract idea of recording and linking resource transfers between entities upon validation of information of the resource transfer using logic and rules. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The limitation “wherein the third block comprises a cryptographic hash for the second resource transfer indicating the transfer of the one or more resources received by the second entity from the first entity via the first resource transfer, the cryptographic hash for the second resource transfer, a cryptographic hash for the second entity as the resource transfer entity, and the cryptographic hash for the first entity as the originating entity” recites additional details of the type of data included in the “third block”. Therefore, it recites additional abstract ideas. Also, the limitation “wherein the fourth block comprises a cryptographic hash for the second resource transfer indicating the transfer of the one or more resources associated with the second entity that were not received by the second entity from the first entity via the first resource transfer, the cryptographic hash for the second resource transfer, the cryptographic hash for the second entity as the resource transfer entity, and a cryptographic hash for the second entity as the originating entity” recites additional details of the type of data included in the “fourth block”. Therefore, it recites additional abstract ideas. Claim 4 recites the additional element of “for the blockchain distributed ledger … for the blockchain distributed ledger”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. 
Claim 5 further recites the abstract idea of recording and linking resource transfers between entities upon validation of information of the resource transfer using logic and rules. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 5 recites the additional element of “from the one or more computing devices associated with the one or more validating nodes … associated with the blockchain distributed ledger … the blockchain distributed ledger”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. Also, the additional element “electronically” generally links the use of the judicial exception to a particular technological environment, that being electronic communication. Also, the additional element “cryptographically” generally links the use of the judicial exception to a particular technological environment, that being blockchain ledgers. The additional element limitation “transmit control signals configured to cause the one or more computing devices associated with the one or more validating nodes to display the third block associated with the second resource transfer and the fourth block associated with the second resource transfer for validation” is insignificant extra-solution activity as it is mere data gathering (See MPEP 2106.05(g)) and well-understood, routine, and conventional activity as it is “receiving or transmitting data over a network” and “creating output data” (See MPEP 2106.05(d)(II)).
Claim 6 further recites the abstract idea of recording and linking resource transfers between entities upon validation of information of the resource transfer using logic and rules as well as the abstract idea of authenticating an entity. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 6 recites the additional element of “in a consortium database”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. Also, the additional element “electronically” generally links the use of the judicial exception to a particular technological environment, that being electronic communication.
Claim 7 further recites the abstract idea of recording and linking resource transfers between entities upon validation of information of the resource transfer using logic and rules as well as the abstract idea of authenticating an entity. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 7 recites the additional element of “from a computing device associated with the first entity … from the computing device associated with the first entity”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. Also, the additional element “electronically” generally links the use of the judicial exception to a particular technological environment, that being electronic communication.

Claims 8-14:
Step 1
Claims 8-14 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 8 recites (i.e., sets forth or describes) an abstract idea of recording and linking resource transfers between entities upon validation of information of the resource transfer using logic and rules. Specifically, but for the additional elements, claim 8 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with fundamental economic principles or practices, commercial or legal interactions, as well as managing personal behavior or relationships or interactions between people. For instance, the claimed recording and linking resource transfers between entities is an example of fundamental economic principles or practices because it involves the fundamental economic principle of bookkeeping. Additionally, the claimed recording and linking resource transfers between entities is an example of commercial or legal interactions because it involves agreements in the form of contracts, sales activities or behaviors, as well as business relations. Additionally, the claimed validation of information of the resource transfer using logic and rules is an example of managing personal behavior or relationships or interactions between people because it involves following rules or instructions. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
electronically receiving an indication that a first entity has executed a first resource transfer with a second entity, wherein the first resource transfer comprises a transfer of one or more resources associated with the first entity 
generating a first block associated with the first resource transfer for a blockchain distributed ledger, wherein the first block comprises a cryptographic hash for the first resource transfer, and a cryptographic hash for the first entity as a resource transfer entity
transmitting control signals configured to cause one or more computing devices associated with one or more validating nodes to display the first block associated with the first resource transfer for validation
electronically receiving, from the one or more computing devices associated with the one or more validating nodes, an indication that the first block has been validated based on one or more logic and rules associated with the blockchain distributed ledger
determining that a consensus requirement has been met based on at least receiving the indication that the first block has been validated
updating the blockchain distributed ledger with the first block based on at least determining that the consensus requirement has been met
The claim limitation “wherein the first block comprises a cryptographic hash for the first resource transfer, and a cryptographic hash for the first entity as a resource transfer entity” recites additional details of the type of data included in the “first block”. Therefore, it recites additional abstract ideas.

Step 2A Prong Two
Claim 8 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements above merely serve as a tool to perform the abstract idea. Further, the additional elements “electronically” generally links the use of the judicial exception to a particular technological environment, that being electronic communication. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Further, the additional elements “transmitting control signals configured to cause one or more computing devices associated with one or more validating nodes to display the first block associated with the first resource transfer for validation” amount to mere data gathering, which is a form of insignificant extra-solution activity.

Step 2B
The additional elements, taken individually and in combination, do not result in claim 8, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and generally link the use of the judicial exception to a particular technological environment. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” and “creating output data” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 9-14 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 9 further recites the abstract idea of recording and linking resource transfers between entities upon validation of information of the resource transfer using logic and rules. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The limitation “wherein the second block comprises a cryptographic hash for the second resource transfer, the cryptographic hash for the first resource transfer, a cryptographic hash for the second entity as the resource transfer entity, and the cryptographic hash for the first entity as an originating entity” recites additional details of the type of data included in the “second block”. Therefore, it recites additional abstract ideas. Claim 9 recites the additional element of “for blockchain distributed ledger”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. Also, the additional element “electronically” generally links the use of the judicial exception to a particular technological environment, that being electronic communication. 
Claim 10 further recites the abstract idea of recording and linking resource transfers between entities upon validation of information of the resource transfer using logic and rules. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 10 recites the additional element of “from the one or more computing devices associated with the one or more validating nodes … associated with the blockchain distributed ledger … the blockchain distributed ledger”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. Also, the additional element “electronically” generally links the use of the judicial exception to a particular technological environment, that being electronic communication. Also, the additional element “cryptographically” generally links the use of the judicial exception to a particular technological environment, that being blockchain ledgers. The additional element limitation “transmitting control signals configured to cause the one or more computing devices associated with the one or more validating nodes to display the second block associated with the second resource transfer for validation” is insignificant extra-solution activity as it is mere data gathering (See MPEP 2106.05(g)) and well-understood, routine, and conventional activity as it is “receiving or transmitting data over a network” and “creating output data” (See MPEP 2106.05(d)(II)). 
Claim 11 further recites the abstract idea of recording and linking resource transfers between entities upon validation of information of the resource transfer using logic and rules. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The limitation “wherein the third block comprises a cryptographic hash for the second resource transfer indicating the transfer of the one or more resources received by the second entity from the first entity via the first resource transfer, the cryptographic hash for the second resource transfer, a cryptographic hash for the second entity as the resource transfer entity, and the cryptographic hash for the first entity as the originating entity” recites additional details of the type of data included in the “third block”. Therefore, it recites additional abstract ideas. Also, the limitation “wherein the fourth block comprises a cryptographic hash for the second resource transfer indicating the transfer of the one or more resources associated with the second entity that were not received by the second entity from the first entity via the first resource transfer, the cryptographic hash for the second resource transfer, the cryptographic hash for the second entity as the resource transfer entity, and a cryptographic hash for the second entity as the originating entity” recites additional details of the type of data included in the “fourth block”. Therefore, it recites additional abstract ideas. Claim 11 recites the additional element of “for the blockchain distributed ledger … for the blockchain distributed ledger”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. 
Claim 12 further recites the abstract idea of recording and linking resource transfers between entities upon validation of information of the resource transfer using logic and rules. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 12 recites the additional element of “from the one or more computing devices associated with the one or more validating nodes … associated with the blockchain distributed ledger … the blockchain distributed ledger”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. Also, the additional element “electronically” generally links the use of the judicial exception to a particular technological environment, that being electronic communication. Also, the additional element “cryptographically” generally links the use of the judicial exception to a particular technological environment, that being blockchain ledgers. The additional element limitation “transmitting control signals configured to cause the one or more computing devices associated with the one or more validating nodes to display the third block associated with the second resource transfer and the fourth block associated with the second resource transfer for validation” is insignificant extra-solution activity as it is mere data gathering (See MPEP 2106.05(g)) and well-understood, routine, and conventional activity as it is “receiving or transmitting data over a network” and “creating output data” (See MPEP 2106.05(d)(II)).
Claim 13 further recites the abstract idea of recording and linking resource transfers between entities upon validation of information of the resource transfer using logic and rules as well as the abstract idea of authenticating an entity. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 13 recites the additional element of “in a consortium database”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. Also, the additional element “electronically” generally links the use of the judicial exception to a particular technological environment, that being electronic communication.
Claim 14 further recites the abstract idea of recording and linking resource transfers between entities upon validation of information of the resource transfer using logic and rules as well as the abstract idea of authenticating an entity. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 14 recites the additional element of “from a computing device associated with the first entity … from the computing device associated with the first entity”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. Also, the additional element “electronically” generally links the use of the judicial exception to a particular technological environment, that being electronic communication.

Claims 15-20:
Step 1
Claims 15-20 are directed to a non-transitory computer-readable storage medium (i.e. manufacture). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 15 recites (i.e., sets forth or describes) an abstract idea of recording and linking resource transfers between entities upon validation of information of the resource transfer using logic and rules. Specifically, but for the additional elements, claim 15 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with fundamental economic principles or practices, commercial or legal interactions, as well as managing personal behavior or relationships or interactions between people. For instance, the claimed recording and linking resource transfers between entities is an example of fundamental economic principles or practices because it involves the fundamental economic principle of bookkeeping. Additionally, the claimed recording and linking resource transfers between entities is an example of commercial or legal interactions because it involves agreements in the form of contracts, sales activities or behaviors, as well as business relations. Additionally, the claimed validation of information of the resource transfer using logic and rules is an example of managing personal behavior or relationships or interactions between people because it involves following rules or instructions. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
electronically receive an indication that a first entity has executed a first resource transfer with a second entity, wherein the first resource transfer comprises a transfer of one or more resources associated with the first entity
generate a first block associated with the first resource transfer for a blockchain distributed ledger, wherein the first block comprises a cryptographic hash for the first resource transfer, and a cryptographic hash for the first entity as a resource transfer entity
transmit control signals configured to cause one or more computing devices associated with one or more validating nodes to display the first block associated with the first resource transfer for validation
electronically receive, from the one or more computing devices associated with the one or more validating nodes, an indication that the first block has been validated based on one or more logic and rules associated with the blockchain distributed ledger
determine that a consensus requirement has been met based on at least receiving the indication that the first block has been validated
update the blockchain distributed ledger with the first block based on at least determining that the consensus requirement has been met
The claim limitation “wherein the first block comprises a cryptographic hash for the first resource transfer, and a cryptographic hash for the first entity as a resource transfer entity” recites additional details of the type of data included in the “first block”. Therefore, it recites additional abstract ideas.

Step 2A Prong Two
Claim 15 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements above merely serve as a tool to perform the abstract idea. Further, the additional elements “electronically” generally links the use of the judicial exception to a particular technological environment, that being electronic communication. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Further, the additional elements “transmit control signals configured to cause one or more computing devices associated with one or more validating nodes to display the first block associated with the first resource transfer for validation” amount to mere data gathering, which is a form of insignificant extra-solution activity.

Step 2B
The additional elements, taken individually and in combination, do not result in claim 15, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and generally link the use of the judicial exception to a particular technological environment. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” and “creating output data” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 16-20 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 16 further recites the abstract idea of recording and linking resource transfers between entities upon validation of information of the resource transfer using logic and rules. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The limitation “wherein the second block comprises a cryptographic hash for the second resource transfer, the cryptographic hash for the first resource transfer, a cryptographic hash for the second entity as the resource transfer entity, and the cryptographic hash for the first entity as an originating entity” recites additional details of the type of data included in the “second block”. Therefore, it recites additional abstract ideas. Claim 16 recites the additional element of “for blockchain distributed ledger”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. Also, the additional element “electronically” generally links the use of the judicial exception to a particular technological environment, that being electronic communication. 
Claim 17 further recites the abstract idea of recording and linking resource transfers between entities upon validation of information of the resource transfer using logic and rules. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 17 recites the additional element of “from the one or more computing devices associated with the one or more validating nodes … associated with the blockchain distributed ledger … the blockchain distributed ledger”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. Also, the additional element “electronically” generally links the use of the judicial exception to a particular technological environment, that being electronic communication. Also, the additional element “cryptographically” generally links the use of the judicial exception to a particular technological environment, that being blockchain ledgers. The additional element limitation “transmit control signals configured to cause the one or more computing devices associated with the one or more validating nodes to display the second block associated with the second resource transfer for validation” is insignificant extra-solution activity as it is mere data gathering (See MPEP 2106.05(g)) and well-understood, routine, and conventional activity as it is “receiving or transmitting data over a network” and “creating output data” (See MPEP 2106.05(d)(II)). 
Claim 18 further recites the abstract idea of recording and linking resource transfers between entities upon validation of information of the resource transfer using logic and rules. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The limitation “wherein the third block comprises a cryptographic hash for the second resource transfer indicating the transfer of the one or more resources received by the second entity from the first entity via the first resource transfer, the cryptographic hash for the second resource transfer, a cryptographic hash for the second entity as the resource transfer entity, and the cryptographic hash for the first entity as the originating entity” recites additional details of the type of data included in the “third block”. Therefore, it recites additional abstract ideas. Also, the limitation “wherein the fourth block comprises a cryptographic hash for the second resource transfer indicating the transfer of the one or more resources associated with the second entity that were not received by the second entity from the first entity via the first resource transfer, the cryptographic hash for the second resource transfer, the cryptographic hash for the second entity as the resource transfer entity, and a cryptographic hash for the second entity as the originating entity” recites additional details of the type of data included in the “fourth block”. Therefore, it recites additional abstract ideas. Claim 18 recites the additional element of “for the blockchain distributed ledger … for the blockchain distributed ledger”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. 
Claim 19 further recites the abstract idea of recording and linking resource transfers between entities upon validation of information of the resource transfer using logic and rules. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 19 recites the additional element of “from the one or more computing devices associated with the one or more validating nodes … associated with the blockchain distributed ledger … the blockchain distributed ledger”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. Also, the additional element “electronically” generally links the use of the judicial exception to a particular technological environment, that being electronic communication. Also, the additional element “cryptographically” generally links the use of the judicial exception to a particular technological environment, that being blockchain ledgers. The additional element limitation “transmit control signals configured to cause the one or more computing devices associated with the one or more validating nodes to display the third block associated with the second resource transfer and the fourth block associated with the second resource transfer for validation” is insignificant extra-solution activity as it is mere data gathering (See MPEP 2106.05(g)) and well-understood, routine, and conventional activity as it is “receiving or transmitting data over a network” and “creating output data” (See MPEP 2106.05(d)(II)).
Claim 20 further recites the abstract idea of recording and linking resource transfers between entities upon validation of information of the resource transfer using logic and rules as well as the abstract idea of authenticating an entity. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 20 recites the additional element of “in a consortium database”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. Also, the additional element “electronically” generally links the use of the judicial exception to a particular technological environment, that being electronic communication.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0243214 A1 to Johnsrud et al. (hereinafter “Johnsrud”) in view of US 2016/0098723 A1 to Feeney (hereinafter “Feeney”).

Claim 1: 
Johnsrud discloses:
at least one non-transitory storage device (paras 3, 11)
at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to (paras 3, 11)
electronically receive an indication that a first entity has executed a first resource transfer with a second entity, wherein the first resource transfer comprises a transfer of one or more resources associated with the first entity (Abstract; Fig.7 item 702; paras 66)
generate a first block associated with the first resource transfer for a blockchain distributed ledger (paras 58-59, 66-67)
transmit control signals configured to cause one or more computing devices associated with one or more validating nodes to display the first block associated with the first resource transfer for validation (Abstract; Fig.7 item 708; paras 71-72)
electronically receive, from the one or more computing devices associated with the one or more validating nodes, an indication that the first block has been validated based on one or more logic and rules associated with the blockchain distributed ledger (Abstract; Fig.7 item 710; para 74)
determine that a consensus requirement has been met based on at least receiving the indication that the first block has been validated (Abstract; Fig.7 item 712; paras 69, 74-75)
update the blockchain distributed ledger with the first block based on at least determining that the consensus requirement has been met (Abstract; Fig.7 item 712; paras 69, 74-75)
Johnsrud does not disclose:
wherein the first block comprises a cryptographic hash for the first resource transfer, and a cryptographic hash for the first entity as a resource transfer entity
Feeney, an analogous art of blockchain transactions, discloses:
wherein the first block comprises a cryptographic hash for the first resource transfer, and a cryptographic hash for the first entity as a resource transfer entity (paras 50-51, 107-108, 120-121)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the System of Johnsrud to include wherein the first block comprises a cryptographic hash for the first resource transfer, and a cryptographic hash for the first entity as a resource transfer entity, as disclosed in Feeney. One or ordinary skill in the art would have been motivated to do so in order to improve transaction security (Feeney, paras 2-10).

Claim 2: 
The combination of Johnsrud in view of Feeney discloses all limitations of claim 1. Johnsrud further discloses:
electronically receive an indication that the second entity has executed a second resource transfer with a third entity, wherein the second transfer comprises the transfer of the one or more resources received by the second entity from the first entity via the first resource transfer and one or more resources associated with the second entity that were not received by the second entity from the first entity via the first resource transfer (Abstract; Fig.7 item 702; paras 66)
generate a second block associated with the second resource transfer for blockchain distributed ledger (paras 58-59, 66-67)
Feeney further discloses:
wherein the second block comprises a cryptographic hash for the second resource transfer, the cryptographic hash for the first resource transfer, a cryptographic hash for the second entity as the resource transfer entity, and the cryptographic hash for the first entity as an originating entity (paras 50-51, 107-108, 120-121)

Claim 3: 
The combination of Johnsrud in view of Feeney discloses all limitations of claim 2. Johnsrud further discloses:
transmit control signals configured to cause the one or more computing devices associated with the one or more validating nodes to display the second block associated with the second resource transfer for validation (Abstract; Fig.7 item 708; paras 71-72)
electronically receive, from the one or more computing devices associated with the one or more validating nodes, an indication that the second block has been validated based on the one or more logic and rules associated with the blockchain distributed ledger (Abstract; Fig.7 item 710; para 74)
determine that the consensus requirement has been met based on at least receiving the indication that the second block has been validated (Abstract; Fig.7 item 712; paras 69, 74-75)
update the blockchain distributed ledger with the second block based on at least determining that the consensus requirement has been met, wherein updating further comprises cryptographically linking the second block to the first block (Abstract; Fig.7 item 712; paras 69, 74-75)

Claim 4: 
The combination of Johnsrud in view of Feeney discloses all limitations of claim 2. Johnsrud further discloses:
generate a third block associated with the second resource transfer for the blockchain distributed ledger (paras 58-59, 66-67)
generate a fourth block associated with the second resource transfer for the blockchain distributed ledger (paras 58-59, 66-67)
Feeney further discloses:
wherein the third block comprises a cryptographic hash for the second resource transfer indicating the transfer of the one or more resources received by the second entity from the first entity via the first resource transfer, the cryptographic hash for the second resource transfer, a cryptographic hash for the second entity as the resource transfer entity, and the cryptographic hash for the first entity as the originating entity (paras 50-51, 107-108, 120-121)
wherein the fourth block comprises a cryptographic hash for the second resource transfer indicating the transfer of the one or more resources associated with the second entity that were not received by the second entity from the first entity via the first resource transfer, the cryptographic hash for the second resource transfer, the cryptographic hash for the second entity as the resource transfer entity, and a cryptographic hash for the second entity as the originating entity (paras 50-51, 107-108, 120-121)

Claim 5: 
The combination of Johnsrud in view of Feeney discloses all limitations of claim 4. Johnsrud further discloses:
transmit control signals configured to cause the one or more computing devices associated with the one or more validating nodes to display the third block associated with the second resource transfer and the fourth block associated with the second resource transfer for validation (Abstract; Fig.7 item 708; paras 71-72)
electronically receive, from the one or more computing devices associated with the one or more validating nodes, an indication that the third block and the fourth block has been validated based on the one or more logic and rules associated with the blockchain distributed ledger (Abstract; Fig.7 item 710; para 74)
determine that the consensus requirement has been met based on at least receiving the indication that the third block and the fourth block has been validated (Abstract; Fig.7 item 712; paras 69, 74-75)
update the blockchain distributed ledger with the third block and the fourth block based on at least determining that the consensus requirement has been met, wherein updating further comprises cryptographically linking the third block to the second block and cryptographically linking the fourth block to the second block (Abstract; Fig.7 item 712; paras 69, 74-75)

Claim 6: 
The combination of Johnsrud in view of Feeney discloses all limitations of claim 1. Johnsrud further discloses:
electronically receive an indication that the first entity wishes to execute the first resource transfer with the second entity (Abstract; Fig.7 item 702; paras 66-70)
determine that the first entity is an existing member of a consortium of entities, wherein determining further comprises (paras 67-70)
electronically receiving information associated with the first entity (paras 67-70)
comparing the information received from the first entity with information in a consortium database to determine a match (paras 67-70)
determine that the first entity is an existing member of the consortium of entities based on at least determining the match (paras 67-70)

Claim 7: 
The combination of Johnsrud in view of Feeney discloses all limitations of claim 6. Johnsrud further discloses:
electronically receive authentication credentials from a computing device associated with the first entity based on at least determining that the first entity is an existing member of the consortium of entities (paras 67-70)
verify the first entity based on at least receiving the authentication credentials from the computing device associated with the first entity (paras 67-70)
authorize the first entity to execute the first resource transfer with the second entity based on at least verifying the first entity (paras 67-70)

Claim 8: 
Johnsrud discloses:
electronically receiving an indication that a first entity has executed a first resource transfer with a second entity, wherein the first resource transfer comprises a transfer of one or more resources associated with the first entity (Abstract; Fig.7 item 702; paras 66)
generating a first block associated with the first resource transfer for a blockchain distributed ledger (paras 58-59, 66-67)
transmitting control signals configured to cause one or more computing devices associated with one or more validating nodes to display the first block associated with the first resource transfer for validation (Abstract; Fig.7 item 708; paras 71-72)
electronically receiving, from the one or more computing devices associated with the one or more validating nodes, an indication that the first block has been validated based on one or more logic and rules associated with the blockchain distributed ledger (Abstract; Fig.7 item 710; para 74)
determining that a consensus requirement has been met based on at least receiving the indication that the first block has been validated (Abstract; Fig.7 item 712; paras 69, 74-75)
updating the blockchain distributed ledger with the first block based on at least determining that the consensus requirement has been met (Abstract; Fig.7 item 712; paras 69, 74-75)
Johnsrud does not disclose:
wherein the first block comprises a cryptographic hash for the first resource transfer, and a cryptographic hash for the first entity as a resource transfer entity
Feeney, an analogous art of blockchain transactions, discloses:
wherein the first block comprises a cryptographic hash for the first resource transfer, and a cryptographic hash for the first entity as a resource transfer entity (paras 50-51, 107-108, 120-121)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Johnsrud to include wherein the first block comprises a cryptographic hash for the first resource transfer, and a cryptographic hash for the first entity as a resource transfer entity, as disclosed in Feeney. One or ordinary skill in the art would have been motivated to do so in order to improve transaction security (Feeney, paras 2-10).

Claim 9: 
The combination of Johnsrud in view of Feeney discloses all limitations of claim 8. Johnsrud further discloses:
electronically receiving an indication that the second entity has executed a second resource transfer with a third entity, wherein the second transfer comprises the transfer of the one or more resources received by the second entity from the first entity via the first resource transfer and one or more resources associated with the second entity that were not received by the second entity from the first entity via the first resource transfer (Abstract; Fig.7 item 702; paras 66)
generating a second block associated with the second resource transfer for blockchain distributed ledger (paras 58-59, 66-67)
Feeney further discloses:
wherein the second block comprises a cryptographic hash for the second resource transfer, the cryptographic hash for the first resource transfer, a cryptographic hash for the second entity as the resource transfer entity, and the cryptographic hash for the first entity as an originating entity (paras 50-51, 107-108, 120-121)

Claim 10: 
The combination of Johnsrud in view of Feeney discloses all limitations of claim 9. Johnsrud further discloses:
transmitting control signals configured to cause the one or more computing devices associated with the one or more validating nodes to display the second block associated with the second resource transfer for validation (Abstract; Fig.7 item 708; paras 71-72)
electronically receiving, from the one or more computing devices associated with the one or more validating nodes, an indication that the second block has been validated based on the one or more logic and rules associated with the blockchain distributed ledger (Abstract; Fig.7 item 710; para 74)
determining that the consensus requirement has been met based on at least receiving the indication that the second block has been validated (Abstract; Fig.7 item 712; paras 69, 74-75)
updating the blockchain distributed ledger with the second block based on at least determining that the consensus requirement has been met, wherein updating further comprises cryptographically linking the second block to the first block (Abstract; Fig.7 item 712; paras 69, 74-75)

Claim 11: 
The combination of Johnsrud in view of Feeney discloses all limitations of claim 9. Johnsrud further discloses:
generating a third block associated with the second resource transfer for the blockchain distributed ledger (paras 58-59, 66-67)
generating a fourth block associated with the second resource transfer for the blockchain distributed ledger (paras 58-59, 66-67)
Feeney further discloses:
wherein the third block comprises a cryptographic hash for the second resource transfer indicating the transfer of the one or more resources received by the second entity from the first entity via the first resource transfer, the cryptographic hash for the second resource transfer, a cryptographic hash for the second entity as the resource transfer entity, and the cryptographic hash for the first entity as the originating entity (paras 50-51, 107-108, 120-121)
wherein the fourth block comprises a cryptographic hash for the second resource transfer indicating the transfer of the one or more resources associated with the second entity that were not received by the second entity from the first entity via the first resource transfer, the cryptographic hash for the second resource transfer, the cryptographic hash for the second entity as the resource transfer entity, and a cryptographic hash for the second entity as the originating entity (paras 50-51, 107-108, 120-121)

Claim 12: 
The combination of Johnsrud in view of Feeney discloses all limitations of claim 11. Johnsrud further discloses:
transmitting control signals configured to cause the one or more computing devices associated with the one or more validating nodes to display the third block associated with the second resource transfer and the fourth block associated with the second resource transfer for validation (Abstract; Fig.7 item 708; paras 71-72)
electronically receiving, from the one or more computing devices associated with the one or more validating nodes, an indication that the third block and the fourth block has been validated based on the one or more logic and rules associated with the blockchain distributed ledger (Abstract; Fig.7 item 710; para 74)
determining that the consensus requirement has been met based on at least receiving the indication that the third block and the fourth block has been validated (Abstract; Fig.7 item 712; paras 69, 74-75)
updating the blockchain distributed ledger with the third block and the fourth block based on at least determining that the consensus requirement has been met, wherein updating further comprises cryptographically linking the third block to the second block and cryptographically linking the fourth block to the second block (Abstract; Fig.7 item 712; paras 69, 74-75)





Claim 13: 
The combination of Johnsrud in view of Feeney discloses all limitations of claim 8. Johnsrud further discloses:
electronically receiving an indication that the first entity wishes to execute the first resource transfer with the second entity (Abstract; Fig.7 item 702; paras 66-70)
determining that the first entity is an existing member of a consortium of entities, wherein determining further comprises (paras 67-70)
electronically receiving information associated with the first entity (paras 67-70)
comparing the information received from the first entity with information in a consortium database to determine a match (paras 67-70)
determine that the first entity is an existing member of the consortium of entities based on at least determining the match (paras 67-70)

Claim 14: 
The combination of Johnsrud in view of Feeney discloses all limitations of claim 13. Johnsrud further discloses:
electronically receiving authentication credentials from a computing device associated with the first entity based on at least determining that the first entity is an existing member of the consortium of entities (paras 67-70)
verify the first entity based on at least receiving the authentication credentials from the computing device associated with the first entity (paras 67-70)
authorizing the first entity to execute the first resource transfer with the second entity based on at least verifying the first entity (paras 67-70)

Claim 15: 
Johnsrud discloses:
a non-transitory computer-readable medium comprising code causing a first apparatus to (paras 3, 11)
electronically receive an indication that a first entity has executed a first resource transfer with a second entity, wherein the first resource transfer comprises a transfer of one or more resources associated with the first entity (Abstract; Fig.7 item 702; paras 66)
generate a first block associated with the first resource transfer for a blockchain distributed ledger (paras 58-59, 66-67)
transmit control signals configured to cause one or more computing devices associated with one or more validating nodes to display the first block associated with the first resource transfer for validation (Abstract; Fig.7 item 708; paras 71-72)
electronically receive, from the one or more computing devices associated with the one or more validating nodes, an indication that the first block has been validated based on one or more logic and rules associated with the blockchain distributed ledger (Abstract; Fig.7 item 710; para 74)
determine that a consensus requirement has been met based on at least receiving the indication that the first block has been validated (Abstract; Fig.7 item 712; paras 69, 74-75)
update the blockchain distributed ledger with the first block based on at least determining that the consensus requirement has been met (Abstract; Fig.7 item 712; paras 69, 74-75)
Johnsrud does not disclose:
wherein the first block comprises a cryptographic hash for the first resource transfer, and a cryptographic hash for the first entity as a resource transfer entity
Feeney, an analogous art of blockchain transactions, discloses:
wherein the first block comprises a cryptographic hash for the first resource transfer, and a cryptographic hash for the first entity as a resource transfer entity (paras 50-51, 107-108, 120-121)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer program product of Johnsrud to include wherein the first block comprises a cryptographic hash for the first resource transfer, and a cryptographic hash for the first entity as a resource transfer entity, as disclosed in Feeney. One or ordinary skill in the art would have been motivated to do so in order to improve transaction security (Feeney, paras 2-10).

Claim 16: 
The combination of Johnsrud in view of Feeney discloses all limitations of claim 15. Johnsrud further discloses:
electronically receive an indication that the second entity has executed a second resource transfer with a third entity, wherein the second transfer comprises the transfer of the one or more resources received by the second entity from the first entity via the first resource transfer and one or more resources associated with the second entity that were not received by the second entity from the first entity via the first resource transfer (Abstract; Fig.7 item 702; paras 66)
generate a second block associated with the second resource transfer for blockchain distributed ledger (paras 58-59, 66-67)
Feeney further discloses:
wherein the second block comprises a cryptographic hash for the second resource transfer, the cryptographic hash for the first resource transfer, a cryptographic hash for the second entity as the resource transfer entity, and the cryptographic hash for the first entity as an originating entity (paras 50-51, 107-108, 120-121)

Claim 17: 
The combination of Johnsrud in view of Feeney discloses all limitations of claim 16. Johnsrud further discloses:
transmit control signals configured to cause the one or more computing devices associated with the one or more validating nodes to display the second block associated with the second resource transfer for validation (Abstract; Fig.7 item 708; paras 71-72)
electronically receive, from the one or more computing devices associated with the one or more validating nodes, an indication that the second block has been validated based on the one or more logic and rules associated with the blockchain distributed ledger (Abstract; Fig.7 item 710; para 74)
determine that the consensus requirement has been met based on at least receiving the indication that the second block has been validated (Abstract; Fig.7 item 712; paras 69, 74-75)
update the blockchain distributed ledger with the second block based on at least determining that the consensus requirement has been met, wherein updating further comprises cryptographically linking the second block to the first block (Abstract; Fig.7 item 712; paras 69, 74-75)

Claim 18: 
The combination of Johnsrud in view of Feeney discloses all limitations of claim 16. Johnsrud further discloses:
generate a third block associated with the second resource transfer for the blockchain distributed ledger (paras 58-59, 66-67)
generate a fourth block associated with the second resource transfer for the blockchain distributed ledger (paras 58-59, 66-67)
Feeney further discloses:
wherein the third block comprises a cryptographic hash for the second resource transfer indicating the transfer of the one or more resources received by the second entity from the first entity via the first resource transfer, the cryptographic hash for the second resource transfer, a cryptographic hash for the second entity as the resource transfer entity, and the cryptographic hash for the first entity as the originating entity (paras 50-51, 107-108, 120-121)
wherein the fourth block comprises a cryptographic hash for the second resource transfer indicating the transfer of the one or more resources associated with the second entity that were not received by the second entity from the first entity via the first resource transfer, the cryptographic hash for the second resource transfer, the cryptographic hash for the second entity as the resource transfer entity, and a cryptographic hash for the second entity as the originating entity (paras 50-51, 107-108, 120-121)

Claim 19: 
The combination of Johnsrud in view of Feeney discloses all limitations of claim 18. Johnsrud further discloses:
transmit control signals configured to cause the one or more computing devices associated with the one or more validating nodes to display the third block associated with the second resource transfer and the fourth block associated with the second resource transfer for validation (Abstract; Fig.7 item 708; paras 71-72)
electronically receive, from the one or more computing devices associated with the one or more validating nodes, an indication that the third block and the fourth block has been validated based on the one or more logic and rules associated with the blockchain distributed ledger (Abstract; Fig.7 item 710; para 74)
determine that the consensus requirement has been met based on at least receiving the indication that the third block and the fourth block has been validated (Abstract; Fig.7 item 712; paras 69, 74-75)
update the blockchain distributed ledger with the third block and the fourth block based on at least determining that the consensus requirement has been met, wherein updating further comprises cryptographically linking the third block to the second block and cryptographically linking the fourth block to the second block (Abstract; Fig.7 item 712; paras 69, 74-75)



Claim 20: 
The combination of Johnsrud in view of Feeney discloses all limitations of claim 15. Johnsrud further discloses:
electronically receive an indication that the first entity wishes to execute the first resource transfer with the second entity (Abstract; Fig.7 item 702; paras 66-70)
determine that the first entity is an existing member of a consortium of entities, wherein determining further comprises (paras 67-70)
electronically receiving information associated with the first entity (paras 67-70)
comparing the information received from the first entity with information in a consortium database to determine a match (paras 67-70)
determine that the first entity is an existing member of the consortium of entities based on at least determining the match (paras 67-70)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685